Citation Nr: 0732666	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, to include as secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision that denied the 
benefits sought on appeal.  In September 2003, the veteran 
provided testimony at a hearing before Veterans Law Judge 
Cheryl L. Mason.  In March 2004, this case was remanded to 
the RO for additional development.  In June 2007, the veteran 
provided testimony at a hearing before Veterans Law Judge K. 
Parakkal.  

Subsequent to the issuance of the last supplemental statement 
of the case in December 2005, additional VA medical records 
were associated with the claims file.  Although a waiver of 
consideration of this evidence by the RO has not been 
submitted, the Board finds a remand unnecessary as the VA 
medical records are duplicative of information previously 
reviewed which establishes current skin problems which the 
veteran relates to service.  Thus, the Board may proceed with 
appellate review.  

In a July 2006 statement, the veteran's representative 
indicated that the issue on appeal was whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, entitlement to service connection 
for PTSD has never been addressed by the RO.  This matter is 
REFERRED to the RO for clarification and any other necessary 
action.  

At his June 2007 Board hearing, the veteran indicated he was 
interested in filing claims for service connection for 
diabetes, hearing loss and an ankle disability.  These issues 
are also REFERRED to the RO for appropriate action. 

The following decision addresses the claim of service 
connection for a skin disorder.  The petition to reopen a 
claim of service connection for a liver disorder is REMANDED 
to the Appeals Management Center (AMC) for further 
evidentiary development. 


FINDING OF FACT

Medical evidence of a skin disorder is not shown until 
decades after separation from service and such a disorder has 
not been medically linked to a disease or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have 
not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in September 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
September 2003 letter notified him that it was his 
responsibility to ensure that VA receives all requested 
records not within the government's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the 2003 letter was not sent prior 
to the initial adjudication of the claim, this was not 
prejudicial to the veteran since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
supplemental statements of the case were provided to him.  

The VCAA letter delineated the respective obligations of the 
VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In order for a VA examination to be warranted, 
there would have to be some indication in the record that 
each of the claimed disorders was incurred or aggravated in 
service or were caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i).  As discussed in 
more detail below, there is no indication in the record that 
there is a plausible basis for such conclusion.  There are no 
medical opinions, nor has the veteran referenced any, 
suggesting that the claimed disorder was incurred or 
aggravated in service or are in any way related to service.  
Thus, additional VA examination is not necessary.  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.   
There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case; therefore, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

VA regulations provide that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f).

The Board has reviewed all the evidence in the veteran's 
claims file, which include his contentions and testimony, as 
well as service and post-service medical records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During a hearing held in September 2003, the veteran reported 
that his skin disorder began before he separated from 
service.  During a hearing held in June 2007, he reported 
that his skin disorder began approximately six to eight 
months after separation from service.  He believes that his 
condition is due to his exposure to Agent Orange during his 
tour of duty in Vietnam in 1968.  He indicates, however, that 
no medical professional has made such a conclusion.  

The Board has considered the pertinent evidence of record and 
finds that entitlement to service connection for a skin 
disorder is not warranted.  The veteran's service medical 
records are completely silent as to the presence of any skin 
disorder.  His separation examination report, dated in 
October 1968, does not document any skin problems or 
abnormalities.  The veteran's contention that he has had this 
skin disorder since service or shortly after separation from 
service is not credible in light of the fact that there is no 
medical evidence of a skin disorder until decades after 
separation from service.  Further, his skin disorder, 
diagnosed as eczematous dermatitis, is not a presumptive 
disease related to Agent Orange, and there is no medical 
nexus opinion providing a link to a disease, injury or 
herbicide exposure in service.  In fact, his Agent Orange 
examination report, dated in November 1992, indicates that 
there was no evidence of Agent Orange cutaneous disease.  
Under the facts of this case, the Board finds that service 
connection must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the veteran's skin disorder to his active military 
service to include herbicide exposure, the preponderance of 
the evidence is against the claim, and the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder is denied.  


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
indicated that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants, and as such, VA must inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  The 
Court also indicated that the VCAA required a notice letter 
that described what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. at 9-10.

This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and notify the claimant of the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.

In the case at hand, the veteran's claim for service 
connection for a liver disorder was previously denied in 
1996.  The 1996 rating decision determined that the claim was 
not well-grounded as there was "no record of [r]esiduals of 
Agent Orange exposure including . . . chronic disability 
subject to service connection."   

In connection with the veteran's claim to reopen his liver 
disorder claim, the RO issued a VCAA letter in March 2004.  
Although this letter informed him of the requirement to 
submit new and material evidence, it did not inform him of 
the type of evidence necessary to substantiate elements of 
service connection that were found to be lacking or 
insufficient in the previous denial.  Therefore, this issue 
must be remanded to the RO for issuance of another VCAA 
letter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, that 
includes an explanation as to the 
information or evidence needed to reopen 
his claim of entitlement to service 
connection for a liver disorder, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Thereafter, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



			
	K. Parakkal	Cheryl L. Mason
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals


 



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


